NOT DESIGNATED FOR PUBLICATION

                                              No. 122,501

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                    v.

                                            DORL C. GWYN,
                                              Appellant.


                                    MEMORANDUM OPINION

        Appeal from Sedgwick District Court; BRUCE C. BROWN, judge. Opinion filed June 18, 2021.
Affirmed.


        Jacob Nowak, of Kansas Appellate Defender Office, for appellant.


        Lesley A. Isherwood, assistant district attorney, and Marc Bennett, district attorney, and Derek
Schmidt¸ attorney general, for appellee.


Before MALONE, P.J., ATCHESON, J., and BURGESS, S.J.


        PER CURIAM: Before being sentenced, Defendant Dorl Gwyn filed a motion with
the Sedgwick County District Court to withdraw his guilty plea to unintentional second-
degree murder in the death of his infant son. The district court appointed a new lawyer to
represent Gwyn, held an evidentiary hearing on his motion, and denied the request. Gwyn
has appealed that ruling. We find no abuse of discretion and, therefore, affirm the district
court's decision.




                                                     1
                          FACTUAL AND PROCEDURAL HISTORY


       In April 2018, Gwyn's eight-month-old son was unresponsive and appeared to be
in physical distress. Gwyn and the infant's mother took the child to a Wichita hospital
where he died. Given the circumstances of the child's demise, authorities suspected
parental abuse. When a detective questioned Gwyn, he admitted "roughhousing" and
"shadow boxing" with the infant—activities that, as he described them, included striking
the child in the chest with some force. Gwyn's conduct was consistent with the
mechanism of the child's death as shown in an autopsy. The autopsy also revealed signs
the child likely had been physically abused multiple times.


       About a month later, the State charged Gwyn with first-degree felony murder in
the child's death, an off-grid violation of K.S.A. 2017 Supp. 21-5402(a)(2) carrying a
mandatory sentence of life in prison. Gwyn went through several court-appointed
lawyers; he also drafted and filed several motions with the district court on his own.
Eventually, the district court appointed Quentin Pittman to represent Gwyn. Leading up
to a trial date, the State indicated a willingness to amend the charge to unintentional
second-degree murder, a severity level 2 person felony violation of K.S.A. 2017 Supp.
21-5403(a)(2), if Gwyn would plead guilty. Given Gwyn's anticipated criminal history, a
conviction for unintentional second-degree murder would carry a presumptive guidelines
prison sentence of between 442 and 493 months with a mid-range term of 467 months.


       In July 2019, Pittman informed the State that Gwyn would be willing to plead to
the amended charge but wanted an accommodation on the recommended sentence. The
State's plea offer included a recommendation for the high guidelines sentence. At Gwyn's
request, Pittman countered for the low guidelines sentence. Ultimately, they agreed to a
joint recommendation for the mid-range sentence that everyone anticipated would be 467
months. On July 19, Gwyn signed an acknowledgment of rights and entry of plea form

                                              2
typically used in Sedgwick County along with a written plea agreement. The district court
held a plea hearing later the same day. The hearing was unremarkable, as those
proceedings go.


       At the plea hearing, Gwyn informed the district court he was taking a drug
commonly prescribed for mental illnesses including schizophrenia and bipolar disorder.
He told the district court he was in command of his faculties and understood the purpose
of the hearing. In response to a series of yes-or-no questions from the district court,
Gwyn agreed that he had read, understood, and signed the plea paperwork. Gwyn said he
was satisfied with Pittman's advice and representation and more particularly had adequate
time to discuss the plea with him. Gwyn voiced no complaints about Pittman or the plea
process. Largely repeating information in the plea documents, the district court advised
Gwyn of the rights he would be giving up by entering a guilty plea and outlined the range
of punishment he might receive on the amended charge of unintentional second-degree
murder. The district court accepted Gwyn's plea to that charge, adjudged him guilty, and
continued the case for sentencing.


       Before the sentencing hearing, Gwyn filed his own motion to withdraw the plea.
He asserted Pittman had not adequately informed him of the ramifications of the plea and
was ill prepared to try the case, so his decision to plead was less than voluntary and well-
informed. The motion does not cite any grounds related to Gwyn's mental health or his
prescription medication. The district court appointed a new lawyer to represent Gwyn and
set the motion for hearing.


       At the hearing in December 2019, Gwyn and Pittman were the principal witnesses.
Gwyn testified that Pittman didn't communicate with him about the case generally or the
proposed plea bargain. Gwyn told the district court he perceived that Pittman was
unprepared to go to trial. Gwyn also testified that his medication tends to make him
drowsy and sometimes clouds his thinking.

                                              3
       Pittman testified he met with Gwyn and discussed options with him including
going to trial or entering a plea. He said he went over the proposed plea to unintentional
second-degree murder in detail with Gwyn. Pittman testified that he had worked up the
case for trial by filing necessary motions, consulting with an expert about possible
defenses we infer related to the medication Gwyn was taking, and having an investigator
meet with Gwyn and undertake other tasks. According to Pittman, Gwyn ultimately
decided to accept the plea offer but wanted a better sentencing recommendation,
prompting the discussion and revision of the deal shortly before the plea hearing. Pittman
testified that he was aware of Gwyn's mental health issues and made a point of carefully
and deliberately explaining matters to Gwyn.


       At the motion hearing, the State introduced an audio recording of a telephone call
Gwyn placed from the jail to his sister the evening before the plea hearing. In the call,
Gwyn generally outlines the plea bargain and fairly accurately describes the prison term
he would serve if he received all of the permitted good time reductions. Gwyn, who was
then about 28 years old, told his sister he would be in his early 60s when he got out of
prison and would have some life left to live. Although Gwyn expressed concerns to his
sister about Pittman's readiness for trial, he considered the plea to have distinct
advantages for him.


       In a bench ruling, the district court acknowledged the legal standards governing
motions to withdraw pleas commonly known as the Edgar factors. See State v. Edgar,
281 Kan. 30, 36, 127 P.3d 986 (2006). The district court focused on Pittman's
competence and the work he did on Gwyn's behalf both in preparing for trial and in
navigating an advantageous disposition of the case with a plea to a reduced charge. The
district court also found the plea hearing sufficiently informed Gwyn of the legal and
factual implications of his plea and Gwyn understood the proceeding.




                                              4
       For those reasons, the district court denied Gwyn's motion to withdraw his plea.
The district court then sentenced Gwyn to serve 467 months in prison followed by
postrelease supervision for 36 months in conformity with the joint recommendation in the
plea agreement. Gwyn has appealed.


                                      LEGAL ANALYSIS


       For his sole issue on appeal, Gwyn challenges the district court's denial of his
motion to withdraw his plea. A defendant has the right to withdraw a plea before
sentencing for "good cause" and in the district court's "discretion." K.S.A. 2019 Supp. 22-
3210(d)(1). District courts should look at three primary factors to determine if a
defendant has shown good cause to withdraw a plea: (1) whether the defendant was
represented by competent counsel; (2) whether the defendant was misled, coerced,
mistreated, or unfairly taken advantage of; and (3) whether the plea was fairly and
understandingly made. State v. DeAnda, 307 Kan. 500, 503, 411 P.3d 330 (2018); State v.
Garcia, 295 Kan. 53, 62-63, 283 P.3d 165 (2012) (noting that these considerations—the
Edgar factors—establish a sound benchmark); Edgar, 281 Kan. at 36. All three factors
need not favor the defendant to permit relief from a plea, and the district court should
consider other relevant circumstances based on the facts of the particular case. See
DeAnda, 307 Kan. at 503; Garcia, 295 Kan. at 63.


       Because the governing statute expressly affords the district court discretion in
ruling on a defendant's motion to withdraw a plea before sentencing, an appellate court
reviews the determination for abuse of discretion. State v. White, 289 Kan. 279, 284-85,
211 P.3d 805 (2009). A district court abuses its discretion if the result reached is
"arbitrary, fanciful, or unreasonable." Unruh v. Purina Mills, 289 Kan. 1185, 1202, 221
P.3d 1130 (2009). That is, no reasonable judicial officer would have come to the same
conclusion if presented with the same record evidence. An abuse of discretion may also
occur if the district court fails to consider or to properly apply controlling legal standards.

                                               5
State v. Woodward, 288 Kan. 297, 299, 202 P.3d 15 (2009). A district court errs in that
way when its decision "'goes outside the framework of or fails to properly consider
statutory limitations or legal standards.'" 288 Kan. at 299 (quoting State v. Shopteese, 283
Kan. 331, 340, 153 P.3d 1208 [2007]). Finally, a district court may abuse its discretion if
a factual predicate necessary for the challenged judicial decision lacks substantial support
in the record. State v. Ward, 292 Kan. 541, Syl. ¶ 3, 256 P.3d 801 (2011) (outlining all
three bases for an abuse of discretion). Gwyn bears the burden of demonstrating an abuse
of discretion. See State v. Woodring, 309 Kan. 379, 380, 435 P.3d 54 (2019).


       On appellate review, we are bound by the district court's credibility determinations
and may not reweigh the evidence presented during the hearing on Gwyn's motion. See
State v. Anderson, 291 Kan. 849, Syl. ¶ 3, 249 P.3d 425 (2011) (noting deference to
credibility findings and prohibition on weighing of conflicting evidence and applying rule
to determination of motion to withdraw plea). In its bench ruling, the district court relied
on Pittman's testimony and, thus, implicitly found Pittman to be more credible than
Gwyn. See State v. McMillan, No. 115,229, 2021 WL 642297, at *6 (Kan. App. 2021)
(unpublished opinion); State v. Horn, No. 118,930, 2019 WL 3047354, at *2 (Kan. App.
2019) (unpublished opinion) (district court's factual findings in memorandum decision
"track[ing]" testimony from particular witness "necessarily reflect an implicit credibility
determination" favoring that witness); State v. Cheatham, No. 106,413, 2012 WL
4678522, at *2 (Kan. App. 2012) (unpublished opinion). We must respect that obvious,
though implicit, credibility finding.


       With those principles in mind, we turn to the district court's ruling denying Gwyn's
motion to withdraw his plea. The district court identified and applied the governing legal
framework and, consistent with its credibility determination, understood the factual
circumstances. Here, as in many cases, the Edgar factors tend to overlap.




                                              6
       The district court found Pittman competently represented Gwyn in an emotionally
difficult case. To show incompetence, Gwyn had to establish Pittman provided
"lackluster advocacy," a less demanding standard than inadequate representation
violating the right to counsel protected in the Sixth Amendment to the United States
Constitution. See State v. Schaefer, 305 Kan. 581, 589, 385 P.3d 918 (2016). The record
supports the district court's conclusion of sufficient legal representation. Pittman readied
the case for trial by exploring possible defenses and filing various motions, among other
tasks. Simultaneously, he finalized an advantageous plea agreement with the State for
Gwyn's consideration and approval.


       The prospects for Gwyn's conviction on the first-degree felony-murder charge
seemed strong, especially given his admission to engaging in deliberate conduct
consistent with the cause of his infant son's death. Although the agreement to plead to an
amended charge of unintentional second-degree murder included a lengthy recommended
sentence, that was, in part, the product of Gwyn's criminal history. Moreover, the
sentence of 467 months (or about 39 years without crediting any good time and about 33
years with a full good time adjustment) was marked more favorable than the punishment
for felony murder. Had Gwyn been convicted at trial on the felony-murder charge, he
would have received a mandatory life sentence. With his criminal history, Gwyn could
not have been considered for parole until he had served roughly 49 years in prison. See
K.S.A. 2020 Supp. 21-6620(b)(2). And there was no guarantee he would have been
granted parole then or ever.


       As Gwyn's telephone call with his sister illustrated, he considered a fixed sentence
with a release date well within his life expectancy to be something of real value.
Accordingly, Pittman competently represented Gwyn in achieving that objective.


       The district court effectively credited the representations Gwyn made during the
plea hearing over his contrary testimony at the hearing on the motion to withdraw his

                                              7
plea. The district court found Gwyn understood the plea proceeding, and the transcript of
the plea hearing supports that conclusion. Gwyn, of course, expressly represented he
understood what was going on and had no mental or physical conditions that would
impair his comprehension of the proceedings. The transcript shows Gwyn gave
appropriate answers to the district court's questions during the plea hearing and said
nothing that would suggest disordered thinking or impaired cognition. Nobody voiced
any concern at the time that Gwyn might be less than fully engaged mentally.


       Those circumstances sufficiently support the district court's conclusion on the
remaining Edgar factors: Gwyn fairly and understandingly entered his guilty plea and
was not misled, coerced, or otherwise taken advantage of in doing so. As we have said,
Gwyn received what he viewed as a valuable sentencing consideration by entering into
the plea agreement. Based on the district court's findings, Pittman adequately explained
the implications of the agreement to Gwyn. The material terms of the arrangement and its
effect on Gwyn's legal rights were also outlined in the written acknowledgment of plea
and the plea agreement. The district court substantially repeated that information during
the plea hearing. In short, Gwyn made a voluntary and informed decision to plead guilty.


       Having examined the record on appeal, we conclude the district court acted within
its broad judicial discretion—without legal error or factual misunderstanding—in
denying Gwyn's motion to withdraw his plea. We are confident other district courts
would have so ruled.


       Affirmed.




                                             8